UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Fund July 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit63.2% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 1.90%, 9/30/09 850,000,000 850,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 0.35% - 0.50%, 8/11/09 - 9/8/09 1,400,000,000 1,400,002,775 Bank of America N.A. 0.71% - 0.80%, 11/16/09 - 12/22/09 1,200,000,000 1,200,000,000 Bank of Ireland (Yankee) 1.90%, 10/6/09 300,000,000 a 300,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40% - 0.85%, 8/6/09 - 10/8/09 950,000,000 950,000,000 Barclays Bank PLC (Yankee) 0.35% - 0.82%, 9/14/09 - 11/13/09 1,850,000,000 1,850,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 0.40% - 0.42%, 8/17/09 - 8/24/09 1,500,000,000 1,500,000,000 Calyon (Yankee) 0.43% - 0.65%, 8/7/09 - 11/2/09 1,150,000,000 1,150,000,000 Citibank (South Dakota) N.A., Sioux Falls 0.41% - 0.88%, 8/11/09 - 10/21/09 1,820,000,000 1,820,000,000 Credit Industriel et Commercial (Yankee) 0.45% - 0.93%, 8/3/09 - 10/28/09 1,325,000,000 1,325,001,734 DZ Bank AG (Yankee) 0.34% - 0.65%, 8/5/09 - 11/3/09 875,000,000 875,000,000 Fortis Bank (Yankee) 0.40% - 1.10%, 8/7/09 - 10/23/09 1,750,000,000 1,750,000,000 ING Bank N.V. (London) 0.87% - 0.93%, 8/7/09 - 8/10/09 900,000,000 900,000,000 Intesa Sanpaolo SpA (Yankee) 0.35% - 1.08%, 8/7/09 - 5/21/10 650,000,000 650,000,000 Lloyds TSB Bank PLC (Yankee) 0.43% - 0.63%, 8/21/09 - 11/3/09 2,000,000,000 2,000,000,000 Mizuho Corporate Bank (Yankee) 0.38% - 0.70%, 8/10/09 - 10/13/09 975,000,000 975,000,000 Natixis (Yankee) 0.52% - 0.75%, 9/14/09 - 11/3/09 1,725,000,000 1,725,000,000 Rabobank Nederland (Yankee) 0.30%, 11/3/09 200,000,000 200,000,000 Royal Bank of Scotland PLC (Yankee) 0.52% - 0.94%, 8/13/09 - 10/23/09 1,600,000,000 1,600,000,000 Societe Generale (Yankee) 0.57% - 0.77%, 8/6/09 - 9/1/09 775,000,000 775,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.39% - 0.73%, 8/11/09 - 10/13/09 465,000,000 465,001,664 UBS AG (Yankee) 0.57% - 0.72%, 9/10/09 - 10/13/09 1,850,000,000 1,850,000,000 Total Negotiable Bank Certificates of Deposit (cost $26,110,006,173) Commercial Paper18.3% Abbey National North America LLC 0.18%, 8/3/09 1,000,000,000 999,990,000 Atlantis One Funding Corp. 0.18% - 0.35%, 8/3/09 - 9/8/09 675,000,000 a 674,790,216 Banco Bilbao Vizcaya Argenteria Puerto Rico 0.50%, 8/11/09 200,000,000 199,972,222 CAFCO LLC 0.49% - 0.60%, 8/10/09 - 8/17/09 125,000,000 a 124,981,083 Cancara Asset Securitisation Ltd. 0.65% - 0.81%, 8/13/09 - 9/22/09 500,000,000 a 499,731,222 CIESCO LLC 0.49%, 8/10/09 100,000,000 a 99,987,750 Clipper Receivables Co. 1.07%, 8/4/09 250,000,000 a 249,977,708 CRC Funding LLC 0.60%, 8/17/09 25,000,000 a 24,993,333 Danske Corp., Inc. 0.37% - 0.40%, 8/28/09 - 9/4/09 940,000,000 a 939,691,300 Gemini Securitization Corp., LLC 0.20%, 8/3/09 500,000,000 a 499,994,444 General Electric Capital Corp. 0.18% - 0.30%, 8/3/09 - 10/29/09 1,150,000,000 1,149,659,250 Gotham Funding Corp. 0.41%, 9/17/09 - 9/18/09 92,247,000 a 92,197,338 Govco Inc. 0.42%, 9/17/09 - 9/22/09 285,000,000 a 284,837,308 ING (US) Funding LLC 0.40% - 0.60%, 8/6/09 - 8/28/09 900,000,000 899,827,500 Societe Generale N.A. Inc. 0.60% - 0.75%, 8/10/09 - 9/4/09 700,000,000 699,669,167 Surrey Funding Corp. 0.45%, 8/6/09 100,972,000 a 100,965,689 Total Commercial Paper (cost $7,541,265,530) Corporate Note1.5% Bank of America Corp. 0.39%, 8/3/09 (cost $600,000,000) 600,000,000 U.S. Government Agencies1.4% Federal Home Loan Bank 0.09%, 8/3/09 85,000,000 84,999,575 Federal Home Loan Mortgage Corp. 0.49%, 10/16/09 500,000,000 b,c 500,000,000 Total U.S. Government Agencies (cost $584,999,575) Time Deposits9.9% Commerzbank AG (Grand Cayman) 0.18% - 0.19%, 8/3/09 1,300,000,000 1,300,000,000 DZ Bank AG (Grand Cayman) 0.20%, 8/3/09 500,000,000 500,000,000 KBC Bank N.V. (Grand Cayman) 0.18%, 8/3/09 1,901,000,000 1,901,000,000 Societe Generale (Grand Cayman) 0.19%, 8/3/09 400,000,000 400,000,000 Total Time Deposits (cost $4,101,000,000) Repurchase Agreements7.2% Barclays Financial LLC 0.20%, dated 7/31/09, due 8/3/09 in the amount of $566,009,267 (fully collateralized by $6,726,197 Treasury Inflation Protected Securities, 0.88%, due 4/15/10, value $7,625,147 and $534,480,140 U.S Treasury Notes, 3.13%-4.50%, due 11/15/10-4/30/13, value $559,494,869) 556,000,000 556,000,000 Deutsche Bank Securities 0.19%, dated 7/31/09, due 8/3/09 in the amount of $2,400,042,167 (fully collateralized by $553,442,000 Federal Home Loan Bank, 0%, due 9/30/09-1/19/10, value $552,959,575, $313,270,000 Federal Home Loan Mortgage Corp., 0%-3.88%, due 12/8/09-3/23/12, value $321,793,005, $553,614,000 Federal National Mortgage Association, 2.05%-6.63%, due 9/15/09-5/21/29, value $553,239,391 and $1,020,739,500 U.S. Treasury Bills, due 8/6/09-1/21/10, value $1,020,008,743) 2,400,000,000 2,400,000,000 Total Repurchase Agreements (cost $2,956,000,000) Total Investments (cost $41,893,271,278) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $3,892,147,391 or 9.4% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. At July 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 41,893,271,278 Level 3 - Significant Unobservable Inputs - Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost, in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008,was extended by the Treasury until April 30, 2009 and had been extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015% .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the fund without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Plus Fund July 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit55.6% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 1.90%, 9/30/09 100,000,000 100,000,000 Bank of America N.A. 0.80%, 11/23/09 50,000,000 50,000,000 Bank of Ireland (Yankee) 1.90%, 10/6/09 100,000,000 a 100,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.65% - 0.75%, 8/10/09 - 8/13/09 100,000,000 100,000,000 Barclays Bank PLC (Yankee) 0.40% - 0.60%, 10/9/09 - 11/10/09 130,000,000 130,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 0.42%, 8/17/09 100,000,000 100,000,000 Citibank (South Dakota) N.A., Sioux Falls 0.88%, 8/11/09 125,000,000 125,000,000 Credit Industriel et Commercial (Yankee) 0.93%, 8/3/09 100,000,000 100,000,028 DZ Bank AG (Yankee) 0.34%, 11/3/09 100,000,000 100,000,000 Fortis Bank (Yankee) 0.40%, 10/23/09 100,000,000 100,000,000 ING Bank N.V. (London) 0.87%, 8/10/09 100,000,000 100,000,000 Lloyds TSB Bank PLC (Yankee) 0.44%, 10/29/09 125,000,000 125,000,000 Mizuho Corporate Bank (Yankee) 0.38% - 0.50%, 8/12/09 - 10/13/09 100,000,000 100,000,000 Natixis (Yankee) 0.75%, 10/5/09 100,000,000 100,000,000 Royal Bank of Scotland PLC (Yankee) 0.50% - 0.55%, 10/6/09 - 10/30/09 125,000,000 125,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.38%, 10/20/09 100,000,000 100,000,000 UBS AG (Yankee) 0.72%, 9/10/09 150,000,000 150,000,000 Total Negotiable Bank Certificates of Deposit (cost $1,805,000,028) Commercial Paper30.3% Abbey National North America LLC 0.18%, 8/3/09 100,000,000 99,999,000 Atlantis One Funding Corp. 0.18%, 8/3/09 100,000,000 a 99,999,000 Banco Bilbao Vizcaya Argenteria Puerto Rico 0.50%, 8/11/09 100,000,000 99,986,111 CAFCO LLC 0.60%, 8/17/09 75,000,000 a 74,980,000 Cancara Asset Securitisation Ltd. 0.60%, 10/13/09 40,000,000 a 39,951,333 CHARTA LLC 0.65%, 8/14/09 50,000,000 a 49,988,264 CRC Funding LLC 0.60%, 8/17/09 75,000,000 a 74,980,000 Danske Corp., Inc. 0.40%, 8/28/09 - 9/14/09 125,000,000 a 124,953,056 General Electric Capital Corp. 0.30%, 10/29/09 100,000,000 99,925,833 Govco Inc. 0.40%, 9/8/09 150,000,000 a 149,936,667 Societe Generale N.A. Inc. 0.59%, 8/10/09 17,700,000 17,697,389 Windmill Funding Corp. 0.55%, 8/7/09 50,000,000 a 49,995,417 Total Commercial Paper (cost $982,392,070) Corporate Note2.5% Bank of America Corp. 0.39%, 8/3/09 (cost $80,000,000) 80,000,000 Repurchase Agreements11.6% Barclays Financial LLC 0.20%, dated 7/31/09, due 8/3/09 in the amount of $276,004,600 (fully collateralized by $1,465,403 Treasury Inflation Protected Securities, 0.88%, due 4/15/10, value $1,661,252, $51,995,100 U.S. Treasury Bonds, 8%, due 11/15/21, value $71,989,770, $96,053,560 U.S. Treasury Notes, 3.13%, due 4/30/13, value $100,338,749 and $174,211,400 U.S. Treasury Strips, 8/15/20, value $107,530,245) 276,000,000 276,000,000 Deutsche Bank Securities 0.19%, dated 7/31/09, due 8/3/09 in the amount of $100,001,583 (fully collateralized by $57,455,000 Federal Home Loan Bank, 4.63%, due 2/18/11, value $61,782,566, $33,885,000 Federal Home Loan Mortgage Corp., 6.25%-6.88%, due 9/15/10-7/15/32, value $37,501,630 and $2,773,000 Federal National Mortgage Association, 5.73%, due 1/22/37, value $2,716,327) 100,000,000 100,000,000 Total Repurchase Agreements (cost $376,000,000) Total Investments (cost $3,243,392,098) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $764,783,737 or 23.6% of net assets. At July 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 3,243,392,098 Level 3 - Significant Unobservable Inputs - Total 3,243,392,098 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost, in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008,was extended by the Treasury until April 30, 2009 and had been extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015% .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the fund without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Cash Advantage Funds By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
